United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
J.W., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Sandy Springs, GA, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-250
Issued: April 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2012 appellant filed a timely appeal from the September 24, 2012
Office of Workers’ Compensation Programs’ (OWCP) merit decision, which denied his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty, causally related to factors of his federal employment.
FACTUAL HISTORY
On February 22, 2012 appellant, then a 67-year-old maintenance worker, filed an
occupational disease claim alleging numbness in his right hand and arm due to work activities.
He used hand held power tools such as trimmers, chain saws, weed eaters and drills. Appellant
was diagnosed with severe carpal tunnel syndrome in the right hand and moderate on the left.
1

5 U.S.C. § 8101 et seq.

He first became aware of his condition and its relation to his work on September 7, 2011.
Appellant stopped work on February 28, 2012, when he was scheduled for surgery.
By letters dated March 12, 2012, OWCP advised appellant and the employing
establishment that additional factual and medical evidence was needed. It explained that the
physician’s opinion was crucial to appellant’s claim and allotted him 30 days within which to
submit the requested information. No evidence was received.
By decision dated April 16, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not establish the claimed upper extremity condition was related to
established work-related duties.
On May 15, 2012 appellant requested a review of the written record. In a letter dated
May 15, 2012, he noted his bilateral carpal tunnel syndrome and described his employment
duties, which included the use of numerous types of machinery in a repetitive manner. On
May 15, 2012 the employing establishment provided a description of appellant’s duties which
was consistent with his statements. Appellant also provided disability slips and hospital
information forms which indicated that he received treatment, including surgery, for bilateral
carpal tunnel syndrome.
In a May 10, 2012 one-page report, Dr. John Mowbray, a Board-certified orthopedic
surgeon, explained generally that he treated appellant for bilateral carpal tunnel syndrome.
Appellant had ongoing problems with pain, weakness, numbness and tingling in his hands.
Dr. Mowbray noted that nerve conduction studies revealed severe right carpal tunnel syndrome
and moderate left carpal tunnel syndrome. He related that appellant indicated that he had
worsening problems with numbness and tingling which were related to work activities. The
symptoms worsened with driving and talking on the phone and after doing heavy activities such
as trail maintenance. Dr. Mowbray noted that appellant underwent surgery for both wrists to
release the carpal tunnels. He explained that appellant’s job required the use of many tools and
pieces of equipment which required continuous heavy gripping and vibration exposure which
was linked to carpal tunnel syndrome symptoms. Dr. Mowbray opined that “it is reasonable to
conclude that the patient’s symptoms have been exacerbated if not caused by his job[-]related
activities.”
By decision dated September 24, 2012, OWCP’s hearing representative affirmed the
April 16, 2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related

2

to the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS
The evidence establishes that appellant has bilateral carpal tunnel syndrome and worked
with various types of equipment including trimmers, hand held power tools, chain saws and
weed eaters. The Board finds that he submitted insufficient medical evidence to establish that
his condition was caused or aggravated by his activities at work.
In a May 10, 2012 report, Dr. John Mowbray advised that he treated appellant for
bilateral carpal tunnel syndrome due to worsening problems with numbness and tingling related
to work activities. He noted that the symptoms worsened with driving and talking on the phone
and after doing heavy activities such as trail maintenance. Dr. Mowbray generally indicated that
appellant’s job required the use of many tools and pieces of equipment which required
continuous heavy gripping and vibration exposure which was linked to carpal tunnel syndrome
symptoms. He opined that “it is reasonable to conclude that the patient’s symptoms have been
exacerbated if not caused by his job[-]related activities.” Dr. Mowbray did not adequately
explain the reasons why he concluded that appellant’s symptoms were caused by his job-related
activities. His brief report did not provide a full history of appellant’s upper extremity condition
did not provide findings on examination or review diagnostic testing. Dr. Mowbray’s opinion on
causal relation was not well explained. Medical reports not containing rationale on causal

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

3

relation are of diminished probative value and are generally insufficient to meet an employee’s
burden of proof.5
The Board also notes that other reports submitted by appellant did not specifically
address whether any factors of his employment caused his diagnosed condition.6 Consequently,
the Board finds that this evidence is insufficient to establish his claim.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
There is insufficient medical evidence explaining how appellant’s employment duties
caused or aggravated his bilateral carpal tunnel condition. He has not met his burden of proof to
establish that he sustained his condition in the performance of duty causally related to factors of
his employment.
On appeal, appellant argued that his physician supported causal relationship. As noted,
the medical evidence is not sufficient to meet his burden of proof. Appellant also submitted
additional evidence on appeal. However, the Board has no jurisdiction to review this evidence
for the first time on appeal.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.

5

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

6

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).
7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

4

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

